Opinion by
Ekwall, J.
At the trial plaintiff testified that the merchandise on which the collector assessed duty arrived on another entry, but admitted no claim for shortage was filed. Government contended that due to noncompliance with article 813, Customs Regulations of 1937, the importer is not entitled to recover. Under the rulings laid down in Joseph Dixon Crucible Co. v. United States (14 Cust. Ct. 71, C. D. 914), and Abstract 50268, it was found that the importer’s failure to comply with the regulations do'es not preclude him from recovery where, as in the instant case, sufficient evidence has been produced to sustain the claim that the merchandise found in excess was enumerated on the invoice in an unexamined case and that duty was paid upon the same. The protest was therefore sustained.